Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (US 2015/0077457) and further in view of Murase (US 8,215,765).
With regard to claim 1, Nakada discloses a recording device (10) [ink jet recording apparatus; Para. 0032], comprising:
a main body (101) [Para. 0026] configured to rotatably hold, around a central axis of a core member (114) [tube; Para. 0041], a roll body (112) with a medium (120) [sheet; Para. 0041] wound around the core member, the main body including a recording unit (6a-6d) [Para. 0033] configured to perform recording on the medium drawn from the roll body; and
a leg unit [Fig. 1] configured to support the main body from an installation surface at which the main body is installed, wherein
the leg unit includes 

the contact units include three reference contact units forming a reference plane [any 3 casters form a reference plane], a relative position of the reference plane with respect to the main body being defined.


    PNG
    media_image1.png
    588
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    735
    718
    media_image2.png
    Greyscale

Nakada does not disclose one movable contact unit, a position thereof being adjustable in a height direction that is a direction orthogonal to the reference plane.
However, Murase teaches leg unit one movable contact unit (17) [adjustable bolts; Para. 0032], a position thereof being adjustable in a height direction that is a direction orthogonal to the reference plane [Para. 0032].	
It would have been obvious to on having ordinary skill in the art at the time the invention was made to combine the one movable contact unit of Murase with the recording device of Nakada in order to prevent the contact units from moving.

claim 2, Nakada’s modified recording device discloses all the limitations of claim 1 and Nakada also discloses wherein the main body has a centroid inside the reference plane in plan view in the height direction.

    PNG
    media_image3.png
    588
    574
    media_image3.png
    Greyscale

With regard to claim 3, Nakada’s modified recording device discloses all the limitations of claim 1 and Nakada also discloses wherein the main body includes 
a base frame supported by the leg unit [Fig. 1],
a first side frame (right side) extending in the height direction from the base frame and rotatably supporting a first holding unit holding one end of the roll body, and
a second side frame (left side) extending in the height direction from the base frame and rotatably supporting a second holding unit holding another end of the roll body, and

the contact units include
a first contact unit and a second contact unit aligned in the width direction on one side in the front rear direction in plan view in the height direction, and a third contact unit and a fourth contact unit aligned in the width direction on another side in the front rear direction in plan view in the height direction, and
the first contact unit and the fourth contact unit are located on an opposite side of the second side frame with respect to the first side frame, and
the second contact unit and the third contact unit are located on an opposite side of the first side frame with respect to the second side frame.

    PNG
    media_image4.png
    588
    574
    media_image4.png
    Greyscale


With regard to claim 8, Nakada’s modified recording device discloses all the limitations of claim 3 and Nakada also discloses wherein in plan view in the front rear direction, the fourth contact unit is located on an opposite side of the second contact unit with respect to the first contact unit [Fig 1], and Murase discloses the fourth contact unit is the movable contact unit.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (US 2015/0077457) and further in view of Murase (US 8,215,765) as applied to claim 3 above, and further in view of Nakada (US 2014/0146105).
claim 4, Nakada’s modified recording device discloses all the limitations of claim 3 and Nakada also discloses wherein the recording unit includes a recording head (6) for ejecting liquid onto the medium, the main body includes a mounting portion on which a cartridge containing the liquid to be supplied to the recording head is mountable [Para. 0035; Fig. 1], the mounting portion is supported by the first side frame on an opposite side of the second side frame with respect to the first side frame and at least one of the first  contact unit and the fourth contact unit is located between the first side frame and the mounting portion in the width direction in plan view in the front rear direction.
Nakada does not disclose, the mounting portion is supported by the second side frame on an opposite side of the first side frame with respect to the second side frame and at least one of the second contact unit and the third contact unit is located between the second side frame and the mounting portion in the width direction in plan view in the front rear direction.
However, Nakada (‘105) teaches a mounting portion supported by a second side frame on an opposite side of the first side frame with respect to the second side frame, and at least one of the second contact unit and the third contact unit is located between the second side frame and the mounting portion in the width direction in plan view in the front rear direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the mounting portion on a second side frame on an opposite side of the first side frame with respect to the second side frame, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Positioning the mounting portion on the second side frame would allow the second contact unit and the third contact unit to be located between the second side frame and the mounting portion.
With regard to claim 5, Nakada’s modified recording device discloses all the limitations of claim 4, and Nakada also discloses wherein the main body includes a maintenance unit (80) for performing maintenance of the recording head, and Nakada (‘105) the maintenance unit is located on an opposite 
With regard to claim 7, Nakada’s modified recording device discloses all the limitations of claim 3, and Nakada also discloses wherein the main body includes a drive unit [Fig. 5] for driving the roll body to rotate.
Nakada does not disclose wherein the drive unit is located on an opposite side of the second side frame with respect to the first side frame and supported by the first side frame, and the first contact unit is located at a position overlapping the drive unit in the height direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to support the drive unit with the first side frame position to overlap with the first contact unit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakada (US 2015/0077457) and further in view of Murase (US 8,215,765) in view of Nakada (US 2014/0146105)as applied to claim 4 above, and further in view of Kondo (JP 411255383).
With regard to claim 6, Nakada’s modified recording device discloses all the limitations of claim 4, but does not disclose wherein the main body includes an operation unit operated by a user, and the operation unit overlaps the mounting portion in plan view in the height direction.
However, Kondo teaches a main body includes an operation unit (5) operated by a user. [Fig. 1]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an operation unit in the recording device of Nakada modified overlapping the mounting portion in plan view as taught by Kondo to give a user easier access to operate the recording device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakada (US 2015/0077457) in view of Murase (US 8,215,765) as applied to claim 1 above, and further in view of Endo (JP02216302).
With regard to claim 9, Nakada’s modified recording device discloses all the limitations of claim 1, but does not disclose wherein the leg unit includes an adjustment mechanism configured to adjust a position of the movable contact unit, and the adjustment mechanism includes a fixing portion fixed to the main body, a movable unit including the movable contact unit, and a fastening member for fastening the movable unit to the fixing portion, and in the movable unit an elongated hole through which a shaft portion of the fastening member extends, and that extends in the height direction is formed.
However, Woodstock teaches an adjustment mechanism [Fig. 1]configured to adjust a position of a movable contact unit (2), and the adjustment mechanism includes a fixing portion (L1) fixed to a main body (20), a movable unit (2) including the movable contact unit, and a fastening member (1) for fastening the movable unit to the fixing portion, and in the movable unit an elongated hole (2A) through which a shaft portion (1B) of the fastening member extends, and that extends in the height direction is formed Figs. 1-3].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine and adjustment mechanism to the recording device of Nakada modified in order to adjust the installing height and horizontality of the main body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853